DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. US-10,872,009, hereinafter ‘009. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are an obvious rendition of ‘009.
Claims 1-5, 7, 8 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15 and 16 of U.S. Patent No. US-11,393,541, hereinafter ‘541. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application are an obvious rendition of ‘541. For instance, the combination of claims 1 and 2 of the current application are rendered obvious to claims 1 and 2 of ‘541.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamilton et al. (US-20090161466) teaches a system 400 that can automatically refresh program states of memory cells (406) as a function of time elapsed since prior programming of such cells (406). For example, system 400 can determine cells of a flash memory device (406) that are in a programmed state as well as an amount of time that has elapsed since a previous program operation. If the amount of elapsed time is above a threshold time for a cell or group of cells, such cell(s) can be refreshed as described herein. Accordingly, system 400 can automatically refresh cells as time elapses to counteract the charge/voltage loss that can typically occur over time.  System 400 can include a program component 402 that can set (e.g., program/write, and so on) memory cells of flash memory 406 to distinct cell levels in order to represent digital information within the flash memory 406. Further, a time stamp component 402 can record a time when one or more cells of flash memory 406 are programmed by program component 402, and associate such time with an address of the programmed cell(s). Such time can be updated if the cell(s) are subsequently programmed or reprogrammed/refreshed, and the updated time can also be associated with the address of the programmed cell(s). Thus, a record of program and refresh events and associated times can be maintained by system 400. System 400 can also include a refresh component 408 that determines an elapsed time associated with one or more memory cells. For instance, the elapsed time can be determined by comparing a concurrent time to a prior time of programming associated with the memory cell(s) recorded by time stamp component 404. Additionally, if the elapsed time rises above a predetermined refresh time (e.g., a minute, an hour, a day, a week, a month, etc.), refresh component 408 can issue a rewrite command (including, e.g., an address of the cell(s), a desired program state, and/or a default cell level of the desired program state, and so on) to the program component 402. The rewrite command can cause the program component 402 to refresh the at least one cell, for instance, by setting a cell level of such cell(s) to a default cell level associated with a program state. Accordingly, system 400 can monitor elapsed time since previous programming of the memory cells and/or time since last refresh of such memory cells upon expiration of a predetermined refresh time. (¶¶ [0049]-[0051]).
Hu (US-20120236641) teaches a system and method for reading a flash memory with an adjusted read level is disclosed. According to one aspect, a computer-implemented method may include identifying a current read level associated with determining a most significant bit in a plurality of multi-level memory cells, setting the current read level to a new read level associated with increasing a first error rate, the first error rate associated with determining that the most significant bit is a first binary value, to decrease a second error rate associated with determining that the most significant bit is a second binary value, reading a memory cell with the new read level to determine a most significant bit value of the memory cell, determining a probability value associated with the most significant bit value, and providing the most significant bit value and the probability value to a decoder. (¶ [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/04/2022